UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5070


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONDALL DION UPSHAW, a/k/a       Ronald    Dion   Upshaw,   a/k/a
Christopher Lee Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:11-cr-00052-BO-1)


Submitted:   June 12, 2012                   Decided:   June 21, 2012


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rondall       Dion     Upshaw       pled   guilty    without       a    plea

agreement to possession of ammunition by a convicted felon, 18

U.S.C.    § 922(g)      (2006).      He    was     sentenced    to    120    months    in

prison.     Upshaw now appeals, claiming that the district court

erred    when    it    applied    the     murder    cross     reference,      see    U.S.

Sentencing       Guidelines      Manual    §§    2K2.1(c)(1)(A),        2X1.1,      2A2.1

(2010), to calculate his Guidelines range.                  We affirm.

            At sentencing, a detective testified that Upshaw was

one of three men hired in Atlanta to travel to North Carolina to

kill two persons involved in the drug trade.                          Upshaw and the

others were supplied with guns and money to accomplish their

mission.     They met the victims under the pretext of conducting a

drug transaction.         Shooting began at the location of that sham

transaction.       The victims fled in their car, with Upshaw and his

accomplices chasing them in another vehicle.                     During the chase,

shots    were    fired    into     the    victims’     car.      When       apprehended

shortly after his vehicle crashed, Upshaw was in possession of

two loaded 9 mm. magazines.

            In light of this testimony, we hold that the district

court     did    not    clearly     err     in     applying     the    murder       cross

reference.        A preponderance of the evidence establishes that

Upshaw     was    hired    to     commit    murder,     and     he    possessed       the

ammunition in an attempt to carry out the murder.                      See 18 U.S.C.

                                            2
§ 1111 (2006) (defining first degree murder); USSG § 2A2.1(a)(1)

(stating   that    base    offense   level   33   applies   if   “object   of

offense    would    have     constituted     first   degree      murder”   if

successful).

           We accordingly affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the material before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      3